DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are currently pending in this application.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 was filed after the mailing date of the non-final rejection on 07/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/30/2021 was filed after the mailing date of the non-final rejection on 07/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 10/20/2021 was filed after the mailing date of the non-final rejection on 07/16/2021.  The submission is in compliance with 
The information disclosure statement (IDS) submitted on 11/23/2021 was filed after the mailing date of the non-final rejection on 07/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/28/2021 was filed after the mailing date of the non-final rejection on 07/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over HUANG et al. (Hereafter, “Huang”) [US 2019/0075328 A1] in view of Panusopone et al. (Hereafter, “Panusopone”) [US 2017/0347128 A1].
In regards to claim 1, Huang discloses a method comprising: determining that a current block of a picture is a boundary block  ([0046] a current CTU or a current CU at a picture boundary of a current picture) ([0046] The block 602 at a right boundary of the video picture 60 is forced to split using a vertical binary tree split, and the block 604 at a bottom boundary of the video picture 60 is forced to split using a horizontal binary tree split.).
Panusopone discloses a method comprising: determining ([0050] the minimum size for the quadtree leaf nodes… nodes may be recursively split into smaller nodes until a minimum coding unit size); and in response to the determining, applying forced binary tree (BT) partitioning to the current block ([0056] FIGS. 5A-5E provide examples of flexible partitioning in JVET in a modular manner, and achieving flexibility while maintaining lower encoder complexity. As described, multiple tree structures may be supported, such as binary, ternary, and quad tree partitioning (BTQT) and one or more split types may be supported, such as horizontal or vertical splits. BTQT also supports asymmetrical binary partitioning. In the proposed BTQT, four partitioning methods are supported: quadtree partitioning, binary partitioning, ternary partitioning, and asymmetric partitioning, and in embodiments the partitioning methods may occur in any order without limits on the type of partitioning operations that occur recursively within a CTU (or, visualized using the coding tree, having no limits on the partitioning shown in series, or recursively, along a branch stemming from a BTQT root node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang’s force BT partitions due to the location (boundary) of the blocks with the known teachings that the partitioning of nodes will occur until a minimum coding unit size (equal to the minimum size) as taught by Panusopone. The motivation behind this modification would have been to maintain low encoder complexity [See Panusopone]

In regards to claim 2, the limitations of claim 1 have been addressed. Huang discloses wherein the current block is located on a bottom boundary of the picture, and wherein the ([0046] the block 604 at a bottom boundary of the video picture 60 is forced to split using a horizontal binary tree split).

In regards to claim 3, the limitations of claim 1 have been addressed. Huang discloses wherein the current block is located on a right boundary of the picture, and wherein the forced BT partitioning is a recursive vertical forced BT partitioning ([0046] the block 602 at a right boundary of the video picture 60 is forced to split using a vertical binary tree split).

In regards to claim 7, the limitations of claim 1 have been addressed. Huang discloses further comprising receiving MinQTSize via a sequence parameter set (SPS) ([0003] In the main profile of HEVC, minimum and the maximum sizes of CTUs are specified by syntax elements in the sequence parameter set (SPS). [0034] An example of the encoder transmits the maximum supported TU size in a sequence-level, picture-level, or slice-level of the video bitstream, for example the maximum supported TU size is signaled in the Sequence Parameter Set (SPS), Picture Parameter Set (PPS), or slice header.).

In regards to claim 8, the limitations of claim 1 have been addressed. Huang discloses further comprising transmitting MinQTSize via a sequence parameter set (SPS) ([0003] In the main profile of HEVC, minimum and the maximum sizes of CTUs are specified by syntax elements in the sequence parameter set (SPS). [0034] An example of the encoder transmits the maximum supported TU size in a sequence-level, picture-level, or slice-level of the video bitstream, for example the maximum supported TU size is signaled in the Sequence Parameter Set (SPS), Picture Parameter Set (PPS), or slice header.).

Claim 9 lists all the same elements of claim 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 9. Furthermore regarding claim 9, Huang discloses a memory; and a processor coupled to the memory ([0050] Various components of Video Encoder 700 and Video Decoder 800 in FIG. 7 and FIG. 8 may be implemented by hardware components, one or more processors configured to execute program instructions stored in a memory, or a combination of hardware and processor. For example, a processor executes program instructions to control receiving of input data associated with a current picture. The processor is equipped with a single or multiple processing cores.).
Claim 10 lists all the same elements of claims 2 and 3, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejections to claims 2 and 3 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 4, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11. 

Claim 12 lists all the same elements of claim 5, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12. 

Claim 14 lists all the same elements of claim 7, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14. 

Claim 15 lists all the same elements of claim 8, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 15. 

Claim 16 lists all the same elements of claim 1, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16. 

Claim 17 lists all the same elements of claims 2 and 3, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 2 and 3 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 4, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18. 

Claim 19 lists all the same elements of claim 5, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Panusopone in further view of POIRIER et al. (Hereafter, “Poirier”) [US 2020/0077094 A1].
In regards to claim 6, the limitations of claim 1 have been addressed. Huang fails to explicitly disclose further comprising applying MinQTSize for controlling partitioning of a non-boundary block of the picture.
Poirier discloses further comprising applying MinQTSize for controlling partitioning of a non-boundary block of the picture ([0054] determining, for each split mode of a plurality of split modes, whether the split mode is allowed for the current block by checking whether at least one of the split lines is co-located with one of the picture boundaries or whether a size of a block part inside the picture along the picture boundary is a multiple of a minimum block size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the explicit teachings of 

Claim 13 lists all the same elements of claim 6, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13. 

Claim 20 lists all the same elements of claim 6, but in non-transitory computer-readable storage medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 20. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482